[Cite as Columbus City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision, 134 Ohio
St.3d 529, 2012-Ohio-5680.]




  COLUMBUS CITY SCHOOL DISTRICT BOARD OF EDUCATION, APPELLANT, v.
          FRANKLIN COUNTY BOARD OF REVISION ET AL., APPELLEES.
    [Cite as Columbus City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of
                 Revision, 134 Ohio St. 3d 529, 2012-Ohio-5680.]
Taxation—R.C. 5715.19—Filing of valuation complaint before a board of
        revision by owner’s spouse invokes board’s jurisdiction—Real-property
        valuation—Short sale may be voluntary if lender acted as a typically
        motivated seller would.
  (No. 2011-2096—Submitted October 23, 2012—Decided December 6, 2012.)
            APPEAL from the Board of Tax Appeals, No. 2008-Q-2457.
                                __________________
        Per Curiam.
        {¶ 1} In this appeal of a real-property-valuation case, the Columbus City
School District Board of Education (“school board”) challenges a decision of the
Board of Tax Appeals (“BTA”) that affirmed the Franklin County Board of
Revision’s (“BOR’s”) adoption of a sale price as the value of the property at issue
for tax year 2007. The school board argues that the BOR lacked jurisdiction
because the valuation complaint had been signed and submitted by the property
owner’s spouse, who was not a lawyer.              Even though R.C. 5715.19(A)(1)
explicitly authorizes a spouse to file on behalf of the other spouse, the school
board argues that the filing of the complaint did not invoke the BOR’s
jurisdiction. See Sharon Village Ltd. v. Licking Cty. Bd. of Revision, 78 Ohio
St.3d 479, 678 N.E.2d 932 (1997). We disagree with the school board. The
school board also argues that the BTA acted unreasonably and unlawfully in
affirming the use of a sale price. It argues that the sale was a “short sale” and that
duress in the sale prevented it from being an arm’s-length transaction. See R.C.
                            SUPREME COURT OF OHIO




5713.03. We conclude that the record furnishes a sufficient basis to support the
BTA’s finding. Accordingly, we affirm its decision.
                                  Background
       {¶ 2} On March 26, 2008, the owner of the property at issue, Susanne
Novak, apparently acting through her husband, Kurt Novak, filed a complaint
challenging the auditor’s valuation of the property for tax year 2007. (Although
no testimony or document directly establishes the marital relationship of Kurt and
Susanne Novak, the record raises the strong inference that the two are married,
and the school board does not contend otherwise.) The complaint asserted that
the sale price of $179,000 should be adopted as the value of the property, rather
than $295,100, the value as determined by the auditor. The school board filed a
countercomplaint on May 21, 2008, asserting that the auditor’s valuation should
be retained.
       {¶ 3} Susanne Novak purchased the property from Paul and Dianna
Patterson in August 2007 for $179,000. Subsequently, the property was assigned
by Susanne Novak to Parkland Investment Group, L.L.C., in May 2008 for no
consideration.
       {¶ 4} On August 21, 2008, the BOR held a hearing at which Kurt Novak
testified that “we purchased [the property at issue] on a short sale” because the
previous owners “were behind on their payments.” Novak presented listings and
sale prices of allegedly similar properties in the same subdivision over the
preceding six months. Novak’s exhibit showed three sales over the period; the
highest sale price was $48.82 per square foot, the lowest $16.49 per square foot,
and the median was $30.33 per square foot. There were 14 listings; the average
was $69 per square foot. Novak claimed that his exhibit showed that properties in
the area were overvalued for assessment. His argument appeared to be that the
price-per-square-foot numbers established the propriety of the sale price because
that price was $58.80 per square foot. But Novak made no adjustments for




                                        2
                                 January Term, 2012




differing features of the properties—in particular, there were no indications of, or
adjustments for, the circumstances of sale of the alleged comparables.
          {¶ 5} At the time of the BOR hearing, the property at issue was being
rented for $2,200 per month, with an option to purchase for $230,000. Novak
also testified that the property was in “good” condition when purchased, but
stated that it “probably needs some work to get it retail sold at the high end” of
$230,000. On cross-examination, Novak testified that the property had been
acquired as part of a course of business in which Novak’s company actively
solicited owners who were “behind on their mortgage payments.”               Novak
admitted that “it was certainly a distress sale” from the owner-seller’s standpoint.
Novak asserted that the sale was at arm’s length because there was no relationship
between the seller and the buyer, and because the bank negotiated for the highest
possible price in its own best interest.
          {¶ 6} On December 5, 2008, the BOR issued a decision adopting the sale
price of $179,000 as the value of the property. The school board appealed to the
BTA, and the BTA held a hearing on April 13, 2011, at which the school board
and the county appeared. The owner did not appear.
          {¶ 7} The school board argued that the BOR lacked jurisdiction because
the complaint was presented by someone who was not Susanne Novak herself or a
lawyer.     Additionally, the school board argued that the sale should not be
considered an arm’s-length transaction. On November 15, 2011, the BTA issued
its decision. The BTA compared signatures in the record and found that “the
signature on the complaint is consistent with the signature of Kurt Novak, not
Susanne Novak.” Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of
Revision, BTA No. 2008-Q-2457, 2011 WL 5924473, *2 (Nov. 15, 2011).
Drawing the inference from the entire record that Kurt and Susanne were married
to each other, the BTA held that under Dayton Supply & Tool Co., Inc. v.
Montgomery Cty. Bd. of Revision, 111 Ohio St. 3d 367, 2006-Ohio-5852, 856




                                           3
                             SUPREME COURT OF OHIO




N.E.2d 926, “ ‘a complaint executed and signed by a non-attorney husband/wife
when the property which is the subject of the complaint is owned by the spouse is
executed with the requisite fiduciary interests.’ ” Id.
       {¶ 8} Addressing the valuation issue, the BTA stated that in a short sale,
the purchase price is less than the amount owed to the lender.           The BTA
characterized the school board’s position as “ ‘constru[ing] the bank’s
consideration of the amount remaining on the mortgage as an indication of the
“forced” or “involuntary” nature of the sale.’ ” Id., *3, quoting Cincinnati School
Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, BTA No. 2008-A-1788 (July
12, 2011). In rejecting the school board’s position, the BTA opined that “ ‘the
only party that could have felt “forced” in the sale was the property owner, who
had no role in the negotiation of the sale.’ ” Id., quoting Cincinnati School Dist.
According to the BTA, the bank “ ‘acted freely in negotiating the ultimate sale
price, basing its position on the amount of money it needed to get out of the sale,
not unlike any other seller’s typical motivation.’ ” Id., quoting Cincinnati School
Dist. On this basis, the BTA concluded that “the best evidence of the subject’s
value as of the effective tax lien date [was] the amount for which it transferred in
August 2007.” Id., *4.
       {¶ 9} The school board appealed, and we now affirm.
                                      Analysis
    A. In authorizing an owner’s spouse to file a complaint, R.C. 5715.19(A)
          does not substantially interfere with regulating the practice of law
       {¶ 10} We first turn to an issue of the jurisdiction of the boards of
revision. On the basis of Sharon Village, 78 Ohio St. 3d 479, 678 N.E.2d 932, and
its progeny, the school board asserts that the valuation complaint filed on behalf
of Susanne Novak, the property owner, by her husband, Kurt Novak, is invalid
because Kurt Novak was not a lawyer.




                                          4
                                January Term, 2012




       {¶ 11} Because the General Assembly, through a 1999 amendment to R.C.
5715.19(A), Sub.H.B. No. 694 (“H.B. 694”), 147 Ohio Laws, Part III, 5373,
5375, has specifically empowered a spouse to file a valuation complaint on behalf
of the spouse who owns property, the school board’s argument requires
considering whether the legislative enactment can constitutionally be enforced in
light of the duty to regulate the practice of law that the Ohio Constitution vests in
this court. The Ohio Constitution, Article II, Section 1, confers general legislative
authority on the General Assembly, pursuant to which the legislature has acted in
creating the boards of revision and defining their authority. Ohio Constitution,
Article IV, Section 2(B)(1)(g), confers upon this court original jurisdiction
regarding “[a]dmission to the practice of law, the discipline of persons so
admitted, and all other matters relating to the practice of law.”
       {¶ 12} “ ‘The practice of law is not limited to the conduct of cases in
court. It embraces the preparation of pleadings and other papers incident to
actions and special proceedings and the management of such actions and
proceedings on behalf of clients before judges and courts * * *.” Dayton Supply
& Tool, 111 Ohio St. 3d 367, 2006-Ohio-5852, 856 N.E.2d 926, ¶ 7, quoting Land
Title Abstract & Trust Co. v. Dworken, 129 Ohio St. 23, 193 N.E. 650 (1934),
paragraph one of the syllabus. Consistent with this general doctrine, preparing
and submitting a valuation complaint on behalf of a corporation or another natural
person are understood to constitute the practice of law. Sharon Village, 78 Ohio
St.3d at 481-482, 678 N.E.2d 932.
    1. In Sharon Village, the pertinent statutes prohibited a nonattorney agent of
             the corporate property owner from filing a valuation complaint
       {¶ 13} The school board relies on Sharon Village to support its argument
that the valuation complaint filed by Kurt Novak on behalf of his wife, the
property owner, is invalid.     At the time Sharon Village was decided, R.C.
5715.19(A) provided that an owner of property in the county could file a




                                          5
                              SUPREME COURT OF OHIO




valuation complaint, Am.Sub.H.B. No. 603, 142 Ohio Laws, Part III, 4583, 4589,
and R.C. 5715.13 provided that either the owner itself or an “agent” could
perform the filing, 1953 Am.H.B. No. 1. Also at that time, R.C. 4705.01 stated:


                No person shall be permitted to practice as an attorney and
       counselor at law, or to commence, conduct, or defend any action or
       proceeding in which he is not a party concerned, either by suing or
       subscribing his own name, or the name of another person, unless
       he has been admitted to the bar by order of the supreme court in
       compliance with its prescribed and published rules.


Am.Sub.S.B. No. 219, 140 Ohio Laws, Part I, 662, 680-681.
       {¶ 14} Based on our reading of the interplay of R.C. 4505.01, 5715.13,
and 5715.19, we concluded that when a nonattorney signed a valuation complaint
on behalf of a corporation, that person engaged in the unauthorized practice of
law. Sharon Village, 78 Ohio St. 3d at 483, 678 N.E.2d 932. We concluded,
therefore, that the complaint did not invoke the jurisdiction of the board of
revision. Id.
          2. The enactment of H.B. 694 in 1998 creates the potential for an
                interference with this court’s regulation of the practice of law
       {¶ 15} Subsequently, the General Assembly amended R.C. 5715.19(A) to
specify persons who may file on behalf of an owner. H.B. 694, 147 Ohio Laws,
at 5375. R.C. 5715.19(A) now expressly authorizes a property owner’s spouse to
file a complaint on behalf of a property owner. This amendment creates a tension
between the statute and this court’s power to regulate the practice of law.
       {¶ 16} We have already considered a case that lies at this intersection of
legislative and judicial power. In Dayton Supply & Tool, 111 Ohio St. 3d 367,
2006-Ohio-5852, 856 N.E.2d 926, a nonattorney corporate officer filed a




                                           6
                               January Term, 2012




valuation complaint on behalf of the corporation, which owned the property at
issue. We stated that even though R.C. 5715.19(A) specifically authorizes a
corporate officer to file on behalf of the corporation, “[b]ecause we are solely
responsible for regulating the practice of law, we are not compelled to accept this
legislative amendment.” Id., ¶ 20. We then examined a number of factors to
determine whether we would apply the statute as written.
       {¶ 17} We stated that unlike the representatives who filed the complaints
at issue in Sharon Village, a corporate officer has fiduciary duties to the
corporation by which the corporation would hold the officer accountable for
properly filing the complaint. Id., ¶ 21-22. We stated that the particular dispute
in Dayton Supply & Tool did not involve legal issues that called for an attorney’s
expertise. Id., ¶ 24-25. We applied a recent holding that permitted corporate
officers to file complaints in small-claims court to the filing of valuation
complaints. Id., ¶ 28. Finally, we considered public-interest factors. Id., ¶ 30.
We concluded that “a corporate officer does not engage in the unauthorized
practice of law by preparing and filing a complaint with the board of revision and
by presenting the claimed value of the property before the board of revision on
behalf of his or her corporation, as long as the officer does not make legal
arguments, examine witnesses, or undertake any other tasks that can be performed
only by an attorney.” Id., ¶ 32.
       {¶ 18} In Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of
Revision, 127 Ohio St. 3d 63, 2010-Ohio-4907, 936 N.E.2d 489, we addressed
whether a corporate officer’s conduct at a hearing before the BTA could
retroactively divest that tribunal of jurisdiction. In that context, we stated that
“the only jurisdictional issue actually presented in [Dayton Supply & Tool] was
‘whether a nonattorney corporate officer who prepares and files a complaint with
a board of revision on behalf of the corporation engages in the unauthorized
practice of law.’ ” (Emphasis deleted.) Id., ¶ 16, quoting Dayton Supply & Tool,




                                        7
                              SUPREME COURT OF OHIO




111 Ohio St. 3d 367, 2006-Ohio-5852, 856 N.E.2d 926, ¶ 1. We held that “[o]nce
jurisdiction has been vested in an administrative tribunal by the proper filing of a
complaint or notice of appeal, a later act constituting the unauthorized practice of
law will not retroactively divest that tribunal of jurisdiction.” Id.
     3. The legislature did not intend the courts to decide whether to apply H.B.
              694 case-by-case based on a judicially crafted multifactor test
        {¶ 19} Having determined in Dayton Supply & Tool and Cincinnati School
Dist. that a corporate officer may file on behalf of the corporation, we now
address whether a property owner’s spouse may file on his or her behalf.
Although our original mode of analysis in Dayton Supply & Tool invites us to
apply a multifactor test in determining this issue, we decline to do so.          In
particular, we decline to consider whether the filing spouse has fiduciary duties to
the property-owning spouse with regard to the filing. Nor will we undertake an
examination of whether, in this particular case, the complaint sets forth any
difficult legal issues calling for an attorney’s expertise.
        {¶ 20} We decline to pursue this case-by-case mode of analysis because it
is not appropriate for the BOR’s jurisdiction to depend on the specific facts of the
particular case. Litigants and agencies should be able to rely on the statute at all
times or, alternatively, know that they may never rely on it. Furthermore, it is
obvious that the General Assembly intended H.B. 694 to permit a spouse to file
on behalf of the other spouse without regard to a multifactor test that the
legislature did not prescribe.
     4. The filing of a valuation complaint by the owner’s spouse validly invokes
                                    the BOR’s jurisdiction
        {¶ 21} The issue for our review is not the degree to which the filing of the
valuation complaint in this particular case constitutes the practice of law. Instead,
we more broadly inquire into the constitutionality of the General Assembly




                                           8
                                January Term, 2012




authorizing a nonattorney spouse to file on behalf of the other spouse, given that
the Ohio Constitution assigns to this court the regulation of the practice of law.
       {¶ 22} The General Assembly has the authority to determine how the
jurisdiction of an administrative board may be invoked. Zier v. Bur. of Unemp.
Comp., 151 Ohio St. 123, 84 N.E.2d 746 (1949), paragraph one of the syllabus;
Akron Std. Div. of Eagle-Picher Industries, Inc. v. Lindley, 11 Ohio St. 3d 10, 11,
462 N.E.2d 419 (1984). Accordingly, we should defer to the General Assembly’s
decision regarding who may file a valuation complaint unless that provision
substantially interferes with the regulation of the practice of law.
       {¶ 23} The act of filling out and filing a complaint does not call for
specific legal expertise. We so concluded in Dayton Supply & Tool. Moreover,
the preparation of a complaint form calls for the most basic information:
identifying the complainant and its relationship to the property at issue and setting
forth the true value found by the county and the taxable value sought by the
taxpayer. Preparing the complaint does not require exposition of legal arguments,
which may be advanced later through the hearing and a brief. And complaints
can be and routinely are amended—or deemed to be amended—during the course
of the proceedings to reflect evidence presented and the arguments advanced.
       {¶ 24} The General Assembly has not thrown open the door to allow any
person to serve as another’s agent. Instead, R.C. 5715.19(A)(1) sets forth a few
specific relationships that tend to involve an ongoing relationship between the
owner and the filer and that allow the owner to hold the filer accountable for his
or her actions. The spousal relationship is one such relationship. Although
spouses do not generally owe business-fiduciary duties to one another, they are
bound together in an ongoing relationship of mutual support.
       {¶ 25} It is sensible as a practical matter to allow a spouse to file on behalf
of the other spouse. Moreover, even if there are some situations where the filing
spouse gets in over his or her head or makes a mistake that legal expertise would




                                          9
                              SUPREME COURT OF OHIO




have avoided, denying jurisdiction to the board of revision is not the appropriate
remedy. And finally, many mistakes can be avoided or corrected by hiring an
attorney to prosecute the complaint after it has been filed.
       {¶ 26} For these reasons, we conclude that a BOR’s jurisdiction may
validly be invoked when, in accordance with R.C. 5715.19(A)(1), a property
owner’s spouse files a valuation complaint on behalf of the owner.
     B. Whether the price obtained through a “short sale” equates with true
          value depends on a factual finding of how distress affected the sale
       {¶ 27} “The fair market value of property for tax purposes is a question of
fact, the determination of which is primarily within the province of the taxing
authorities, and this court will not disturb a decision of the Board of Tax Appeals
with respect to such valuation unless it affirmatively appears from the record that
such decision is unreasonable or unlawful.” Cuyahoga Cty. Bd. of Revision v.
Fodor, 15 Ohio St. 2d 52, 239 N.E.2d 25 (1968), syllabus. Although the BTA is
responsible for determining factual issues, we “ ‘will not hesitate to reverse a
BTA decision that is based on an incorrect legal conclusion.’ ” Satullo v. Wilkins,
111 Ohio St. 3d 399, 2006-Ohio-5856, 856 N.E.2d 954, ¶ 14, quoting Gahanna-
Jefferson Local School Dist. Bd. of Edn. v. Zaino, 93 Ohio St. 3d 231, 232, 754
N.E.2d 789 (2001).
     1. A short sale may be voluntary if the evidence shows that the lender acted
                            as a typically motivated seller would
       {¶ 28} When this case arose, R.C. 5713.03 required the county auditor,
“[i]n determining the true value of any tract, lot, or parcel of real estate,” to
“consider the sale price of such tract, lot, or parcel to be the true value for taxation
purposes” if the sale was one at “arm’s length between a willing seller and a
willing buyer” and if that sale occurred “within a reasonable length of time, either
before or after the tax lien date.” Am.Sub.H.B. No. 260, 140 Ohio Laws, Part II,
2665, 2722.     It is well established that an arm’s-length sale is one that is




                                          10
                               January Term, 2012




voluntary, that is, “ ‘without compulsion or duress.’ ” Strongsville Bd. of Edn. v.
Cuyahoga Cty. Bd. of Revision, 112 Ohio St. 3d 309, 2007-Ohio-6, 859 N.E.2d
540, ¶ 13, quoting Walters v. Knox Cty. Bd. of Revision, 47 Ohio St. 3d 23, 25, 546
N.E.2d 932 (1989). Thus, a key consideration in this case is whether the seller
and buyer were both willing.
        {¶ 29} A sale price from a short sale raises suspicion about the voluntary
character of the sale because a short sale is a transaction in which the sale
generates less than the amount owed on the mortgage note. See Cattell v. Lake
Cty. Bd. of Revision, 11th Dist. No. 2009-L-161, 2010-Ohio-4426, ¶ 23. A short
sale often occurs in the context of a mortgage-loan default, which is a distressed
situation.
        {¶ 30} In this case, it is clear that the property owner was under duress.
At the BOR, Novak testified that his company solicited the sale because the
owner was deeply in default on his mortgage loan. We regard such atypical
pressure to sell as a kind of duress that negates the arm’s-length character of the
transaction. Strongsville Bd. of Edn. at ¶ 13-18. Moreover, a mortgage default
raises the specter of imminent foreclosure, which is evidence that the seller is not
a typically motivated participant.     See Cummins Property Servs., L.L.C. v.
Franklin Cty. Bd. of Revision, 117 Ohio St. 3d 516, 2008-Ohio-1473, 885 N.E.2d
222, ¶ 30-31. See also R.C. 5713.04 (“The price for which such real property
would sell at auction or forced sale shall not be taken as the criterion of its
value”).
        {¶ 31} Although a short sale naturally raises the inference of distress and
duress, the ultimate character of a sale as voluntary or involuntary is a factual
matter to be resolved by the finder of fact based on the entire record before it.
Compare Lakeside Ave. Ltd. Partnership v. Cuyahoga Cty. Bd. of Revision, 75
Ohio St. 3d 540, 664 N.E.2d 913 (1996), with Cleveland Mun. School Dist. Bd. of
Edn. v. Cuyahoga Cty. Bd. of Revision, 107 Ohio St. 3d 250, 2005-Ohio-6434, 838




                                        11
                             SUPREME COURT OF OHIO




N.E.2d 647. The standard for duress is whether compelling circumstances lead to
the parties consummating a transaction whose terms would likely be unacceptable
to a typically motivated seller or buyer. Strongsville Bd. of Edn., 112 Ohio St. 3d
309, 2007-Ohio-6, 859 N.E.2d 540, ¶ 16. A finding of duress lies within the
province of the fact-finder, whose determination we will uphold as long as the
record contains sufficient support. Id., ¶ 15.
     2. The BOR and the BTA found that the lender in this case acted to obtain
              the highest price it could, and the record supports that finding
       {¶ 32} In the present case, the BOR and the BTA concluded that the sale
price qualified as the criterion of value under R.C. 5713.03 because, although the
property owner experienced distress, its lender “ ‘acted freely in negotiating the
ultimate sale price, basing its position on the amount of money it needed to get
out of the sale, not unlike any other seller’s typical motivation.’ ” BTA No. 2008-
Q-2457, 2011 WL 5924473, *3, quoting Cincinnati School Dist., BTA No. 2008-
A-1788. That finding relates to Kurt Novak’s testimony before the BOR that the
bank, in seeking a sale price high enough to pay off as much of the loan as
possible, was acting like a typically motivated seller. It lay within the BTA’s
discretion as a fact-finder to decide the credibility of this evidence and the weight
to accord it. See HealthSouth Corp. v. Testa, 132 Ohio St. 3d 55, 2012-Ohio-
1871, 969 N.E.2d 232, ¶ 10, 25.
       {¶ 33} The school board argues that the BTA erred by focusing on the
motivations of the lender without considering the circumstances of the property
owner. But the school board cites no authority for the proposition that the tax
assessor should always view the motivations of the property owner as having
more importance than those of a third party who is exercising control over the
sale. Because the ultimate issue is whether the sale reflects the market, we
construe the term “willing seller” in R.C. 5713.03 to encompass those persons
controlling and influencing the sale on the seller’s side of the transaction.




                                          12
                               January Term, 2012




       {¶ 34} In light of the foregoing discussion, the school board’s reliance on
Cincinnati School Dist., 127 Ohio St. 3d 63, 2010-Ohio-4907, 936 N.E.2d 489, is
unavailing. In that case, the majority concluded that the record contained no
support for finding the sale voluntary, rendering the BTA’s finding unreasonable
and unlawful. Id. at ¶ 24. Accord HealthSouth Corp., ¶ 14 (BTA findings to be
reversed “only when there is a total absence of evidence to support a particular
finding”). In this case, it is clear that there is evidence to support the BTA’s
decision; we therefore cannot conclude that the BTA acted unreasonably or
unlawfully in upholding the use of the sale price under these circumstances. See
Strongsville, 112 Ohio St. 3d 309, 2007-Ohio-6, 859 N.E.2d 540, ¶ 15.
       {¶ 35} Moreover, the school board did not present an affirmative case to
reverse the BOR’s determination at the BTA. Instead, the school board advocated
for a presumption that it continues to advance here. According to the school
board, just as the basic documentation of a sale usually raises a presumption at
both the BOR and the BTA that the sale is one that is recent and at arm’s length,
the fact that the sale price is less than the amount owed in connection with the
mortgage should raise a contrary presumption that the sale does not reflect market
value. We disagree. The significance of the relationship between sale price and
the amount owed pertains primarily to the voluntary character of the sale.
Although the proponent of a short sale does bear an initial burden to offer
evidence that the sale is voluntary, that burden may be satisfied when the
proponent presents specific testimony supporting the conclusion that the lender
acted as a typically motivated seller. Another mode of proof, as the school board
points out, would be to show that the property was actively and openly marketed
for sale for a reasonable period of time. See Brashnyk v. Lane Cty. Assessor,
Or.Tax Ct.-Mag.Div. No. TC-MD 110308, 2011 WL 6182028 (Dec. 12, 2011)
(bank-owned property’s extensive exposure to the market demonstrated that the
transaction reflected market value).




                                       13
                              SUPREME COURT OF OHIO




       {¶ 36} For all the foregoing reasons, we conclude that the BTA did not act
unreasonably or unlawfully in using the August 2007 sale price as the value of the
property for tax year 2007.
                                    Conclusion
       {¶ 37} The BTA acted reasonably and lawfully when it permitted the
filing of the complaint by Kurt Novak that challenged the valuation of Susanne
Novak’s property. Given the record before it, the BTA was justified in finding
that the bank acted as a typically motivated seller. We affirm the decision of the
BTA.
                                                               Decision affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, LANZINGER, CUPP,
and MCGEE BROWN, JJ., concur.
       O’DONNELL, J., concurs in judgment only.
                               __________________
       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, and Karol C. Fox, for
appellant.
                              ______________________




                                        14